Citation Nr: 1331085	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  07-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to a service-connected neck disability.

2.  Entitlement to service connection for residuals of a right shoulder injury, to include as secondary to a service-connected neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2006 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefits sought on appeal.

With respect to the claim of entitlement to service connection for a back disorder, the Board previously remanded the claim for additional development in June 2010, and denied the claim in a September 2011 decision.  In an April 2013 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's September 2011 denial of service connection for a back disorder and, and remand the claim for readjudication consistent with the memorandum decision.  

In October 2007, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO with respect to his claim for service connection for a back disorder.  In October 2010, he testified at a personal hearing before a DRO at the RO with respect to his claim for service connection for residuals of a right shoulder injury.  Transcripts of these hearings are associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

A review of the record indicates that additional development is necessary before the Veteran's claims for service connection for a back disorder and residuals of a right shoulder injury may be adjudicated.  

The Veteran essentially contends that his current back and right shoulder disorders are related to injury of his spine and right shoulder during active service.  Specifically, in July 1969 the armored personnel carrier (APC) that he was riding on broke a track causing it to run off an embankment and nose dive into a ditch at a speed of 30 to 35 miles per hour.  He was thrown or knocked head first APC onto the ground, which the Veteran contends resulted in impact injury of his spine and right shoulder.  Despite his pre and post-service occupation as a self employed logger in the logging industry, the Veteran has consistently denied any post-service injury or trauma of his back and right shoulder.

At the outset, the Board notes that July 2010 correspondence from the Veteran's past primary care physician's office indicates that office has treatment records pertaining to the Veteran dating since 1996.  These records have not been requested or obtained for review.  As these records may contain incidental findings as to the progression of the Veteran's current back and right shoulder disabilities, an attempt must be made to obtain them.

In addition, May 2006 correspondence received from the Veteran's private chiropractor, Dr. CC, indicates that the Veteran re-entered his practice for treatment for recurrent symptoms of spine pain and stiffness in December 2005.  Statements of the Veteran show that he is receiving or has received continuous chiropractic treatment from Dr. CC through at least 2007.  Neither the Veteran nor Dr. CC have responded to August 2010 and May 2011 requests for clinical chiropractic treatment records.  As these records are essential in any future analysis of the credibility of Dr. CC's May 2006 and August 2009 etiological opinions as alluded to in the Court's April 2013 memorandum decision, these records should again be requested for review from both Dr. CC and the Veteran.  The Veteran is hereby notified that while VA has a statutory duty to assist him in developing evidence pertinent to his claims, he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  He is further advised that if clinical chiropractic clinical treatment records and/or a record of adjustments are not received from either he or Dr. CC, the claim will be decided based on the evidence of record, which may result in denial of one or both of his claims.

It also appears that VA treatment records were most recently obtained and associated with the claims file in March 2010.  Any relevant ongoing VA treatment records should be obtained from the Indianapolis VAMC and the Bloomington CBOC dating since March 2010.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Back Disability

As noted above, in a September 2011 decision, the Board granted the Veteran's claim of entitlement to service connection for a neck disability.  Service connection for a back disability was denied, however, as the Board found that the preponderance of the evidence did not support a grant of service connection because (1) the Veteran's service treatment records were negative for indication of back discomfort; (2) a lack of treatment for back discomfort until 1982, and; (3) there was no evidence linking the Veteran's current back disability to his military service.  The Veteran appealed that decision to the Court and in an April 2013 memorandum decision, the Court vacated the September 2011 Board decision with respect to the issue of service connection for a back disability and remanded the claim for additional proceedings consistent with the memorandum decision.  

In the April 2013 memorandum decision, the Court found that in the September 2011 decision, the Board erred in failing to provide adequate reasons and bases in support of its determination that the Veteran's current back disability is not related to service.  The Court also found that the Board erred in finding that the July 2010 VA medical opinion is adequate for the purpose of adjudication of the claim.

As to the adequacy of the July 2010 VA medical opinion, the Court determined that it suffers from several deficiencies.  First, it contained no explanation as to the importance of the examiner's findings of what the evidence of record does or does not show.  The opinion also contained no explanation of either the nature and etiology of the Veteran's current back disorder or what would have caused his back symptoms to arise suddenly without a precipitating event in 1982.  The opinion also contained no discussion of medical data in the record, to include a 1984 chiropractic diagnosis that pertains to the back, that may explain the cause and progression of the Veteran's back disorder.  In addition, the examiner's statement that "the mechanism of injury" during service would not be expected to produce the diffuse picture of degenerative changes as identified on the Veteran's radiographs was conclusory and unsupported by data and a reasoned medical explanation connecting the two.  Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008).  Finally, the examiner did not explain discrepancies between conclusions reached regarding to the Veteran's neck disorder verses his back disorder.  For example, while he was able to state that the Veteran's back disorder is not related to service, he could not reach the same conclusion as to the neck disorder despite the fact that both disorders have the same diagnosis of degenerative disease with equivalent symptomatology on examination and are claimed to arise from the same incident.  The examiner did not explain why a neck injury that was not reported during service may have manifested at a later date but a back injury with equivalent symptoms, the same diagnosis, and the same claimed etiology could not have been.

In light of the foregoing, the Board finds that the Veteran's claim for service connection for a back disorder must again be remanded for additional development, to include obtainment of an additional medical opinion as to the nature and etiology of the Veteran's current back disorder.  When VA undertakes to provide a VA examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Secretary must ensure that any medical opinion is "based on sufficient facts or data" and it must be clear that the examiner has indeed considered "all procurable and assembled data."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Id.

Right Shoulder

The Veteran was afforded a VA joints examination in October 2008 to determine the nature and etiology of his claimed residuals of a right shoulder injury.  At the time of the in-service accident, the Veteran did not note significant right shoulder pain, however, he noted a decrease in shoulder strength ever since.  He recalled a gradual increase in shoulder pain with activity and difficulty raising his arm and shoulder over time.  Radiographic findings of the right shoulder in October 2008 demonstrated inferior glenohumeral joint space narrowing and inferior proximal humeral osteophyte.  Radiographic findings of the left shoulder for comparison showed osteoarthritis of the left AC joint and glenohumeral joint with remodeling of the glenoid fossa.  The left and right glenohumeral joints were similar in appearance.  The examiner diagnosed degenerative joint disease of the bilateral shoulder joints.  He opined that right shoulder arthritis is less likely as not caused or aggravated by the Veteran's military service.  He reasoned that the left shoulder, which was uninjured during service, showed the same degenerative changes plus AC joint disease, which indicates that the Veteran's right shoulder disorder is more likely patient-specific rather than right shoulder-specific pathology.  

At the October 2010 DRO hearing, the Veteran stated that evaluation of his injuries sustained during the in-service July 1969 APC accident was merely a quick, cursory evaluation and x-ray examination was not performed, thus, the full extent of his in-service injuries during service is unknown.  He figured that his brief course of in-service treatment for injuries sustained during the accident was related to the presence of combat and the need to tend to patients with more serious injuries.  He reasoned that the absence of in-service complaints and treatment for injuries sustained during the July 1969 accident is due to the fact that his subsequent five months of active service did not require much use of his shoulder or lifting his right arm above shoulder level.  Not until he returned to his civilian occupation as a logger immediately following discharge did he notice some decreased strength in and above his right shoulder.  As for the October 2008 VA examination of his right shoulder, the Veteran believed range of motion findings documented in the examination report may be erroneous.  Specifically, he indicated that he has full range of motion of his left shoulder and he believed that range of motion of his right shoulder was more limited than range of motion findings documented in the examination report.  He also attributed his left shoulder arthritis to his post-service occupation as a logger during which he used his left arm to crank (jerking motion) and carry his chainsaw.  As to a relationship between his current right shoulder disability and his military service, the Veteran submitted an electronic article for review that suggests that osteoarthritis of the shoulder is uncommon and progresses slowly.  In almost all cases, to include this case, shoulder arthritis is preceded by a shoulder injury months or years prior which leads to wearing down of cartilage.  The article supported his theory that injury from impact to his right shoulder during the in-service accident, over time, has progressed into his currently diagnosed right shoulder degenerative joint disease.  

The Veteran's numerous contentions and explanations offered in response to the negative etiological opinion provided by the October 2008 VA examiner have yet to be considered.  Moreover,  as noted above, in a September 2011 decision, subsequent to the October 2008 VA examination, the Board granted service connection for a neck disability.  In this regard, a December 2005 chiropractic treatment note shows complaints of neck pain that radiated into the bilateral trapezius muscles and across the shoulders with episodes of tingling and numbness of his bilateral hands, particularly while sleeping and driving.  This evidence may suggest that the claimed right shoulder disorder is proximately due to or aggravated by the Veteran's service-connected neck disability.  This theory of causation has not yet been examined or addressed by a medical provider or examiner.  

When VA undertakes to provide a VA examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Secretary must ensure that any medical opinion is "based on sufficient facts or data" and it must be clear that the examiner has indeed considered "all procurable and assembled data."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Id.  To ensure that all theories of entitlement and the Veteran's contentions have been adequately addressed, an additional medical opinion must be obtained to determine the etiology of the Veteran's current right shoulder disability.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice as to the information and evidence needed to substantiate a claim for service connection for disability that is caused or aggravated by a service-connected disability.  

2.  Contact the Veteran and request that he provide authorization necessary to enable VA to obtain any records relevant to his claims for service connection for back and right shoulder disabilities, to specifically include private treatment records from the office of his retired primary care physician, Dr. Buell, dating since 1996 as alluded to in a July 2010 statement from that office and from his chiropractic physician, Dr. CMC, dating since December 2005.  

The request for such records should notify the Veteran that he has a duty to assist and cooperate with VA in developing evidence pertinent to the claims on appeal; the duty to assist is not a one-way street.  If he wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  The letter should notify the Veteran that it is ultimately his responsibility to obtain and submit records of private treatment for review.  If any requested private treatment records are not received from either the medical provider or the Veteran himself, the claims will be decided based on the evidence of record, which may include a denial of one or both claims. 

3.  Obtain all outstanding pertinent VA treatment records from the Indianapolis VAMC and Bloomington CBOC dating since March 2010.  All records and/or responses received should be associated with the claims file.

4.  Once the development requested above is complete to the extent possible, refer the claims file to a qualified VA medical examiner to determine the nature and etiology of the Veteran's current back and right shoulder disabilities.  The claims folder, to include any relevant records in Virtual VA, must be thoroughly reviewed by the examiner in connection with the examination and notation to the effect that such review has occurred should be documented in the examination report.  

Following the examiner's review of the claims file, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's current back and/or right shoulder disability manifested during his active military service, degenerative disease or arthritis of his back and/or right shoulder manifested within one year of discharge from service, or whether disability of either the back or right shoulder may otherwise be related to any event or injury of his military service, to include injury sustained in a vehicle accident in July 1969.  The examiner is requested to address the Veteran's contention that impact sustained to his shoulder, head, and neck during the July 1969 accident ultimately resulted in his currently diagnosed degenerative disease of his back and right shoulder.  

If not, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that either the current back and/or right shoulder disability is caused or aggravated by (increased in severity beyond its natural progression) his service-connected degenerative disc disease of the cervical spine.  In the case of aggravation, to the extent practicable, the examiner should indicate a baseline of symptomatology for the Veteran's back and/or right shoulder disability, and the aggravation of such symptomatology by his service-connected degenerative disc disease of the cervical spine.

The examiner is to presume that the in-service accident occurred as described by the Veteran and that he experienced symptoms as described in the record during service.  See 38 U.S.C.A. § 1154(b).  He or she should reconcile any opinion with all other clinical evidence of record, to include reports of prior VA examinations and etiological opinions dated in January 2008/June 2008, October 2008, and July 2010; chiropractic treatment records from Dr. CMC and etiological opinions dated in May 2006 and August 2009; the Veteran's lay statements and testimony during the October 2007 and October 2010 hearings, and; the January 2006 buddy statement from MM.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion. 

5.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiner documented their consideration of Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

6.  Then readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

